Citation Nr: 1609789	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-13 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for neuropathy, to include as secondary to service-connected residuals of a heat injury.

(The issues of entitlement to increased ratings for basilar migraine headaches and residuals of a heat injury, and entitlement to a total disability rating based on individual unemployability prior to November 29, 2013, will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to November 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is of record.

The Board previously remanded this matter for development in May 2013.

With regard to the Veteran's representation in the instant claim, the Board notes  that in November 2010 the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming Disabled American Veterans (DAV) as his representative without limitations.  Thereafter, in April 2012 the Veteran executed a limited VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming a private attorney.  Notably, the limited 21-22a does not terminate DAV's power of attorney as to issues that were not identified in the limited 21-22a, to specifically include the neuropathy claim addressed in the remand below.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the neuropathy claim.

Pursuant to the Board's May 2013 remand, the Veteran was afforded a VA peripheral nerves examination in July 2014.  While the examiner did provide an opinion as to whether the Veteran's current neuropathy was caused or aggravated by his service-connected heat injury, the examiner did not express an opinion as to whether his neuropathy can be linked directly to service.  Specifically, as noted in the May 2013 remand, the Veteran exhibited "slightly hyperactive deep tendon reflexes over right upper and lower extremities" during a July 1986 medical board examination.  Thus, an addendum opinion is needed.

Additionally, the Board notes that relevant evidence has been associated with the claims folder that has not been considered by the AOJ.  Accordingly, the claim must also be remanded to the AOJ for review in the first instance.  38 C.F.R. §§ 19.31, 20.1304(c) (2015).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder any relevant VA treatment records dated since August 2014.

2. Send the claims file to the examiner who conducted the July 2014 nerves examination, if available, to obtain an addendum opinion.  The claims file and electronic treatment records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to   an examiner of similar qualifications to obtain the requested addendum.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following a review of the claims file and any relevant electronic VA treatment records, the examiner should provide an opinion as to whether the Veteran's idiopathic peripheral neuropathy is  at least as likely as not (50 percent probability or greater) related to his military service, to include the hyperactive deep tendon reflexes noted therein.

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




